It is impossible for me to conceive that the legislature intended that a claimant appealing from the action of the joint board, should be limited to the case already made, while his opponent is left free to produce what evidence it can, or will, to overcome his showing. Such a procedure would be opposed to the American doctrine of fair play, and would place the claimant at a decided disadvantage. This is especially true in those cases in which a jury might be called: the jury of course would have no opportunity to see and hear the claimant's witnesses and judge of their credibility.
If the statute means what the majority says it means, then the claimant can introduce oral testimony only by cross-examination, and logically he can have no right to introduce rebuttal testimony, even though the majority, without giving a reason therefor, says he may. Such a construction would make the right of appeal a useless and valueless thing.
In my judgment, the statute, given the construction for which the majority argues, offends against the spirit, if not the letter, of our constitution.
I therefore dissent. *Page 106